COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 In the Matter of the Temporary               §              No. 08-17-00160-CV
 Guardianship of the Person and Estate of
 Eduardo Fuentes Varela, an Adult,            §                 Appeal from the

                     Appellant.               §               Probate Court No. 1

                                              §            of El Paso County, Texas

                                              §             (TC# 2016-CGD00220)

                                              §
                                            ORDER

       The Court GRANTS Jason P. Mestas’ request for an extension of time within which to

file the Reporter’s Record until January 10, 2018. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Jason P. Mestas, Court Reporter for Probate Court No. 1 for

El Paso County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before January 10, 2018.


       IT IS SO ORDERED this 21st day of December, 2017.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.